BILLINGS, Chief Judge.
In a multiple-count petition Joseph Fong sought cancellation of a partnership agreement with Aurora Sun. The subject of the partnership was a Chinese food service business named the Dragon Inn in Springfield, Missouri. Contrary to Fong’s averments that the terms of the partnership agreement were unconscionable, the Greene County Circuit Court found otherwise and entered judgment for Sun. We affirm.
We have read the transcript, reviewed the exhibits, read the briefs of the parties, and heard oral argument. We conclude the judgment of the experienced trial court is supported by substantial evidence and is not against the weight of the evidence. Further, no error of law appears.
Under the standard of review enunciated in Murphy v. Carrón, 536 S.W.2d 30 (Mo. banc 1976), we affirm the judgment pursuant to Rule 84.16(b), V.A.M.R.
An opinion would have no precedential value.
HOGAN, J., not participating.
YEAMAN and RAGLAND, Special Judges, concur.